UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 23, 2017 Alder BioPharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36431 90-0134860 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 11804 North Creek Parkway South Bothell, WA (Address of principal executive offices) (Zip Code) (425) 205-2900 Registrant’s telephone number, including area code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On February 23, 2017, Alder BioPharmaceuticals, Inc. (“Alder”) issued a press release announcing financial results for the fourth quarter and full year ended December 31, 2016 and providing a business update. A copy of the press release is furnished herewith as Exhibit 99.1 and incorporated into herein by reference. The information in this report, including the exhibit hereto, is being furnished and shall not be deemed ‘‘filed’’ for purposes of Section18 of the Securities Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended.The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by Alder, whether made before, on or after the date hereof, regardless of any general incorporation language in such filing, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release of Alder BioPharmaceuticals, Inc. issued February 23, 2017 SIGNATURES
